ORIGIIIAI
          llntW @nftr! btstes               @ourt     otfpltrul        [.Luimg
                                                                              FILED
                                     No. 15-1110C                           NOV   - ,' 2015
                               (Filed: November 4, 2015)
                            **NOT FOR PUBLICATION**                        U.S. COURT OF
                                                                          FEDERAL CLAIMS



 SUSAN FLANDER,
                                                   Pro Se; Sua Sponte Dismissal; Failure
                 Pro Se Plaintiff,                 to Establish Jurisdiction; Review of
                                                   Other Federal Courts; Defendant other
                                                   than the United States

THE I.INITED STATES,
DEPARTMENT OF PUBLIC
SAFETY, et al.
                      Defendants.




                                ORDER OF DISMISSAL

         Plaintiff Susan Flander has filed this pro se complaint in the above-captioned case
requesting a "civil remedy on the RICO claim that was filed on November 15' 2013" in
the united states District court for the Northern District of Texas. compl. 2; see Flander
v. Dep't of Pub. Safetv, Civ. No. 13-4576-8,2014WL238652 (N.D. Tex. Ian.22,2014)
(dismissing the November 15,2013 complaint for lack of subject-matter jurisdiction).
Ms. Flander states that she is seeking "relief in this court from the district court's finding
that it lacked subject-matter jurisdiction. Id. In both this complaint and the complaint
filed in the Texas district court, Ms. Flander alleges that the Texas Department of Public
Safety committed fraud and "identification theft." Id. As far as the court can tell, the
alleged fraud arose from the wrongful suspension of Ms. Flander's driver's license and
the issuance of a new identification card with information that did not match her social
security card.

        Under Rule of the Court of Federal Claims 12(hX3), the court must dismiss a
complaint if it "determines at any time that it lacks subject-matter jurisdiction." The
court finds that it clearly lacks jurisdiction over Ms. Flander's complaint for two reasons.

       First, Ms. Flander's complaint asks this court to review the decision of another
federal court, which this court cannot do. Smith v. United States, 36 F. App'x 444' 446
(Fed. Cir. 2002) (quoting Joshua v. United States. l7 F.3d 378, 380 (Fed. Cir. 1994)
(finding that the "Court ofFederal Claims does not have jurisdiction to review the
decisions of district courts . . . relating to proceedings before those courts."). This court
therefore cannot, as Ms. Flander asks, grant a "civil remedy" in her case before the Texas
district court, see Compl. 2.

       Second, Ms. Flander's complaint does not name the United States as a defendant.
Instead, Ms. Flander purports to bring her suit against the Texas Department of Public
Safety, the Municipal Services Bureau of the Office of the Texas Attorney General, and
the Mesquite Police Department. Compl.      l. The Tucker Act grants this court jurisdiction
to over certain categories of "claim[s] against the United States . . . ." 28 U.S.C. $
 la91(a)(1) (emphasis added). This court therefore "'does not have jurisdiction over
claims against any party other than the United States."' Upshaw v. United States, 599 F.
App'x 387, 388 (Fed. Cir. 2015) (quoting Trevino v. United States, 557 Fed. App'x. 995,
998 (Fed. Cir. 2014)).

        Consequently, even under the less stringent pleading standards applicable to pro se
litigants, Ms. Flander has failed to establish jurisdiction. See Wilson v. United States,
404 F. App'x 499, 500 (Fed. Cir. 2010) (["L]enient pleading standards cannot forgive a
failure to state a claim that falls within the court's jurisdiction'" (citing Henke v. United
States,60 F.3d795,799 (Fed. Cir. 1995)). Plaintiff s complaint is therefore
DISMISSED.T The Clerk is directed to enter judgment accordingly. No costs.

       IT IS SO ORDERED.




                                                                      B. FIRESTONE
                                                            Judge




I Because Ms. Flander's complaint has been dismissed, her motion for electronic filing
access. ECF No. 4, is DENIED as moot.